Herlihy, J.,
dissents and votes to reverse in the following memorandum. Herlihy, J. (dissenting). The judgment of Special Term annulling respondent’s MPI determination should be reversed and the petition dismissed. It is apparent that the Parole Board has fully performed its duties by gathering such information as it could, holding a hearing, and giving written reasons for its decision. The present record demonstrates conclusively that the Parole Board did not consider any erroneous facts or rely upon such facts. The word “raping” is crossed out in the board’s handwritten MPI decision notice. Petitioner did not dispute that the victim was sodomized and he admitted “burning” parts of her body and striking her in the head with a hammer. Further, he did not deny that she was kicked or stomped in the stomach. The finding of “bizarre” conduct is supported and there is no basis for upsetting the MPI. (See Matter of Collins v Hammock, 52 NY2d 798; Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, 77.)